The Chancellor said,
that the plaintiffs, at the time of filing their.bill, had acquired, as execution creditors at law, a priority of right, valid in equity, to the trust moneys belonging to the defendant D., and in the hands of the defendant H., and that all payments of the same, by H. to D., subsequent to. the filing of the bill, containing notice of that *283right, and of their claim in pursuance of it, were made in his own wrong. The doctrine in the cases of Brinckerhoff v. Brown, and of M‘Dermut v. Strong, (4 Johns. Ch. Rep. 671. 687.) he considered as applying and governing the case.
It was accordingly decreed, that the defendants, or one of them, within thirty days, pay to the solicitor for the plaintiffs, the 974 dollars and 72 cents, with interest, from the 29th of January, 1820, and the costs of the suit, or that execution issue, &cc. and that the sum, when received, be paid to the plaintiffs, rateably, in proportion to the amount of their judgments. y
Decree accordingly.